ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
BYA International, LLC                      )      ASBCA No. 58456
                                            )
Under Contract No. W5J9JE-10-D-0015         )

APPEARANCES FOR THE APPELLANT:                     Donald C. Holmes, Esq.
                                                    Donald C. Holmes & Associates, P.A.
                                                    Greensboro, MD

                                                   Shawn C. Whittaker, Esq.
                                                    Whittaker & Associates, P.C.
                                                    Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   James D. Stephens, Esq.
                                                   Tania A. Wang, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 20 April 2015



                                                Administrati e Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58456, Appeal ofBYA International,
LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals